On Petition for Rehearing.
This case is again before us on a petition for a rehearing and for an additional finding of facts. We are of the opinion that the petition must be denied, as there is abundant evidence that Love had the transactions with Joe B. Palmer  Co. and owed the debt. The manager filed copies of the itemized accounts and testified that Love owed the amounts, and Love stated, "I will have to accept their word for it."
We are also of the opinion that this court has found in its original opinion all the facts requested in the petition for a rehearing that are material and necessary to a determination of this case. We held that grain was not actually delivered to Love in Nashville, but the contracts contemplated actual delivery of the grain at the time the transactions were had, as required by the rules of the Board of Exchange unless off-set prior to time for delivery. The debt sued on was based on credits and adjustments on differences, privileges, etc., as set out in the itemized account filed as exhibit A to R.V. Cook's deposition.
We are of the opinion that the other facts that we are requested to find, such as that Love refused to work for Palmer because of the gambling character of the business, that Palmer made no effort to collect the account during his lifetime, and that Love was insolvent and a bad risk, are immaterial and are sufficiently covered in our original opinion. We do not think that Palmer was a particeps criminis in the gambling transactions of Love; hence the petition for a rehearing must be denied.
Faw, P.J., and DeWitt, J., concur. *Page 592